Citation Nr: 1205871	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  08-28 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a final disallowed claim for service connection for the residuals of prostate cancer.  

2.  Entitlement to service connection for the residuals of prostate cancer.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's Brother




ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from September 1948 to September 1956. 

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the Board sitting at the RO by videoconference from VA offices in El Paso, Texas in November 2011.  A transcript of the hearing is associated with the claims file. 
 

FINDINGS OF FACT

1.  In January 2004, the RO denied a claim for service connection for prostate cancer.  The Veteran did not express disagreement within one year, and the decision became final. 

2.  Since January 2004, evidence has been received that is new, not cumulative, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  

3.  The Veteran's residuals of treatment for prostate cancer, currently limited to erectile dysfunction, manifested greater than one year after service and are not related to any aspect of service including exposure to radiation and friable asbestos. 
CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a final disallowed claim for service connection for residuals of prostate cancer.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a), 20.302 (2011).

2.  The criteria for service connection for the residuals of prostate cancer have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In the context of a petition to reopen a final disallowed claim, VA must notify a claimant of the evidence and information that is necessary to reopen a previously denied claim, and must notify the claimant of the evidence and information that is necessary to establish entitlement to service connection.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
	
In October 2007, the RO provided notice that met all the requirements.  The notice informed the Veteran that his previous claim for service connection for prostate cancer was denied because there was no evidence that the disease occurred in or was caused by service.  The notice informed the Veteran of all elements necessary to substantiate a service connection claim and the Veteran's and VA's respective responsibilities to obtain relevant evidence.  The Veteran submitted additional evidence relevant to an association between his prostate disorder and events in service that was not previously considered.  As the RO and the Board concludes that the evidence was new and material, any notice errors were not prejudicial to the Veteran in his petition to reopen the claim. 

In addition, VA has obtained all relevant, identified, and available evidence and has notified the appellant of any evidence that could not be obtained.  VA has obtained a medical examination but has not obtained medical opinions on the possible association of the Veteran's claimed disorder with service for reasons provided below.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.
 
The Veteran served as a U.S. Navy fireman and machinist mate with service on a floating drydock, minesweeper, and aircraft carrier.  The Veteran contends that he developed prostate cancer caused by exposure to radiation and asbestos in service. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Certain chronic diseases including malignant tumors may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Certain diseases shall be service connected if they become manifested in a radiation- exposed veteran, defined as a veteran who while serving on active duty participated in a radiation-risk activity.  This activity includes presence during an operational period at the site of an atmospheric test of nuclear weapons or assignment to military duties at a naval shipyard involving decontamination of participating ships.   38 C.F.R. § 3.309 (d) (3).  Prostate cancer is not among those diseases for which this presumption is available.  38 C.F.R. § 3.309 (d) (2).  

However, service connection may be established for certain radiogenic diseases if it is determined that a veteran was otherwise exposed to ionizing radiation in service.  Prostate cancer is among the diseases considered to be radiogenic diseases.  38 C.F.R. § 3.311 (b).  The disease must have become manifest more than five years after exposure.  38 C.F.R. § 3.311 (b) (5).  

Petition to Reopen a Final Disallowed Claim 

The RO received the Veteran's claim for service connection for prostate cancer in May 2003.  The Veteran did not call attention to exposure to environmental hazards in service.  After review of records of private medical care and the report of a VA examination for respiratory disease, the RO denied service connection in January 2004 because the evidence showed that the Veteran's cancer was treated with no residual disability and because the disease first manifested many years after service and was not shown to be related to service.  The Veteran did not express timely disagreement, and the decision became final.  38 U.S.C.A. § 7105. 

The RO received the Veteran's petition to reopen the claim in September 2007. 

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence is existing evidence not previously submitted to agency decision makers.  Material evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In evaluating an application to reopen a claim for service connection, the Board examines the evidence submitted since the last final disallowance of the claim.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of the new and material evidence analysis, the credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

A change in specificity of the claim must be carefully considered in determining the etiology of a potentially service-connected condition and whether the new diagnosis is a progression of the prior diagnosis, correction of an error in diagnosis, or development of a new and separate condition.  38 C.F.R. § 4.13, 4.125; Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In this case, the claim for service connection for prostate cancer referred to the same disorder arising from the same period of service as was previously considered, albeit addressing a different theory of causation.  Therefore, new and material evidence was required.  Id.  

Since January 2004, the RO received the following evidence: an October 2007 statement from the Veteran relevant to his symptoms and treatment of prostate cancer in 1996; five statements from the Veteran describing his exposure to asbestos and radiation in service, and a report of Exposure to Radiation During Active Duty (VA Form RRAIS (JF)) with photographs of a vessel on which the Veteran served; VA outpatient treatment reports from June 2004 to April 2005 with notations by the Veteran regarding asbestos exposure; additional records of private treatment for prostate cancer in 1996-97; an excerpt from an unidentified text relevant to studies of cancer in victims of the 1945 nuclear weapon detonations in Japan; and the Veteran's testimony at a November 2011 Board hearing.  In April 2008, the RO reopened the claim but denied service connection on the merits.  

The Board concludes that the evidence received since the last final disallowance of the claim is new because it had not been previously considered.  The private medical records are cumulative and not material because they do not address the etiology of the prostate cancer or a possible relationship to service.  The text excerpt relevant to studies of cancer in victims of the nuclear weapon attack on Japan is not relevant as the Veteran was not present at a detonation and was not similarly exposed to radiation.  The remaining evidence is material because it provides information on the Veteran's exposure to environmental hazards and his contention that his disease is related to that exposure.  The Veteran's lay evidence is considered credible for the purposes of new and material evidence analysis.  Therefore, and to this extent only, the Board grants the petition to reopen the claim and will adjudicate it on the merits.  

Prostate Cancer and Radiation Exposure

In statements in February 2008, September 2008, January 2009, June 2009, December 2009, and in a November 2011 Board hearing, the Veteran reported that he served aboard floating drydock ARD-29 (later named USS Arco) from March 1949 to September 1951.  He reported that this vessel participated in Operation Crossroads, an atmospheric nuclear weapons test, in 1946.  He reported that the vessel was constantly monitored for the presence of radioactive contamination and that during his tour of duty, he or others performed radiation surveys with a handheld instrument.  The Veteran contends that he was exposed to residual radiation on the floating drydock.  

In an October 2007 statement, the Veteran noted that his onset of symptoms including abdominal pain occurred in late 1996.  Records of private medical care showed that the Veteran was evaluated for possible gastrointestinal, pancreatic, or renal disease but studies identified moderately differentiated adenocarcinoma of the prostate in November 1996.  There were no indications of metastasis.  The Veteran underwent a course of external beam radiotherapy.   His attending physician did not note reports by the Veteran of exposure to radiation or asbestos and did not provide an opinion on the etiology of the disease.  In March 1998, a follow-up prostate specific antigen test was normal.  In June 1998, the attending physician noted that the Veteran had no residual symptoms.  In an October 2007 statement, the Veteran reported that he was never able to father children in fifty years of marriage and had experienced erectile dysfunction for 10 years.  At the November 2011 Board hearing, the Veteran stated that his cancer was now all over his body.  

Service personnel records confirm that the Veteran served aboard ARD-29 from March 1949 to September 1951 except for two months of emergency leave in 1950.  
Information obtained from the U.S. Navy Historical Center showed that ARD-29 was present as a support (not target) ship for the Operations Crossroads which included two detonations on July 1 and July 25, 1946.  Operation Crossroads: Composition of Joint Task Force One, http:/www.history.navy.mil/faqs/faq76-2.htm (last visited Feb, 6, 2012).  A ship's history showed that ARD-29 departed from Everett, Washington on July 22, 1946 for duties performing ship repairs in the Western Pacific.  The drydock was towed to Guam via Kwajalein in the Marshall Islands.  Arco, http:www.history .navy.mil/danfs/a11/arco-i.htm (last visited Feb, 6, 2012).   A towed drydock could not sail from Washington to the Marshall Islands in less than three days.  Therefore, the Board concludes that ARN-29 arrived at the test site after the detonations.  A fact sheet from the Naval Historical Center reported that support ships were decontaminated as necessary and received a radiological clearance before resuming duties in the fleet.  Operation Crossroads: Fact Sheet;  http:/www.history.navy.mil/faqs/faq76-1.htm (last visited Feb, 6, 2012).  The Veteran was not present during this operation but arrived aboard for duty two and one-half years later in 1949.  

Service treatment records are silent for any symptoms, diagnoses, or treatment of a prostate, other genitourinary disorder, or other forms of cancer.  In a February 2008 statement, the Veteran reported that while serving aboard floating drydock, he was treated at a base clinic for hematuria.  He stated that his symptoms at that time were the same symptoms that he experienced in 1996 prior to his diagnosis of prostate cancer.  No records of the in-service treatment while assigned to the drydock were included in the service treatment records.  The Veteran was treated in May 1952 while assigned to a minesweeper for penile bleeding.  An examiner diagnosed condylema accuminate and was subsequently circumcised.  No prostate or genitourinary abnormalities were noted on discharge physical examinations in January and August 1956.  The records do not contain a Report of Occupational Exposure to Ionizing Radiation (DD Form 1141) or any other notation indicating that the Veteran was exposed to whole body external radiation or to skin or internal radioactive contamination.  

Service personnel records showed that the Veteran performed repair and operations on mechanical systems aboard all assigned ships but had no training on radioactive surveys or material handling.  The Veteran reported that ARD-29 was equipped with radiation detection instruments and that readings were obtained regularly and recorded in the ship's logs.  He reported on one occasion that he was never informed whether the instruments indicated the presence of radioactive contamination.  At his Board hearing, the Veteran reported that he was told that readings were high in his sleeping compartment.  

The Veteran submitted an excerpt of a chapter from an unidentified publication that explained the results of studies of the effects of radiation exposure and incidences of cancer in survivors of the nuclear weapons attacks on Hiroshima and Nagasaki in 1945.  As the Veteran was never present at a nuclear weapons detonation, the material is not pertinent to the origin of his prostate cancer.  

The Board concludes that the Veteran experienced prostate cancer in 1996 but that residual disabilities manifest only as erectile dysfunction.  The Veteran reported and medical records show that the prostate cancer first manifested in 1996, many years after service.  

The Board concludes that the facts and circumstances of the Veteran's service show that he was not exposed to ionizing radiation during service.  Therefore, a request for a dose estimate is not warranted.  ARD-29 was not present at the time of the detonations.  Support vessels that may have performed repairs or decontamination services were surveyed and received radiological clearance for further fleet duties.  The Veteran was not present at the weapons test and did not report to ARD-29 until years after the test.  The Veteran was never assigned a tour of duty at a naval shipyard.  During the intervening years, the drydock was manned and performed fleet repairs.  There is no DD-1141 or other service or personnel record notations of any external or internal monitoring for exposure or contamination.  Even if monitoring for residual contamination in sea-connected mechanical systems was still being performed by anyone in 1949, the Veteran was not trained to perform radiological surveys, repair on contaminated systems, or decontamination and would not have been assigned duties that would expose him to radioactive contamination.   Moreover, the Veteran acknowledged on one occasion that he was never informed of a detection of contamination during his tour of duty and on another occasion that general area radiation detector readings were "high."   

The Board concludes that the Veteran's contention that he was exposed to radiation is not credible as it is speculative and not based on factual information or consistent with the circumstances of the ship and his duties.  The drydock remained in service for years after acting as a support ship and after being surveyed and found ready to resume fleet repair duties.  It is not credible that above background radiation levels in berthing compartments existed for years without any corrective action or individual radiation exposure monitoring.  

Therefore, as the Veteran was not present at a nuclear weapons test site and as prostate cancer is not among those diseases for which a presumption of service connection is available, service connection for disease associated with radiation-risk activity under 38 C.F.R. § 3.309 is not warranted.   As the Veteran was not otherwise exposed to ionizing radiation, service connection for prostate cancer as a radiogenic disease under 38 C.F.R. § 3.311 is also not warranted.  




Prostate Cancer and Exposure to Asbestos

As noted above, service personnel records showed that the Veteran performed duties associated with mechanical system operation and repair on U.S. Navy vessels that were constructed in the 1940s.  In June 2000, a contact representative at the National Personnel Records Center reported to the RO that ships of this era contained insulating materials likely containing asbestos on piping, flanges, valves, fittings, machinery, boilers, evaporators, and heaters and that exposure to the asbestos was probable for sailors in the Veteran's rating.  The Board concludes that the nature and circumstances of the Veteran's service confirms that the Veteran was exposed to friable asbestos in service. 

In a February 2000 statement, a September 2008 substantive appeal, and at a November 2011 Board hearing, the Veteran reported that he removed and reinstalled asbestos insulation as part of his duties as a fireman and machinist mate.  He also reported that after service he worked in construction, automobile repair, and utility systems operations.  He further reported that he smoked cigarettes since age 18 at the rate of one-half pack per day.  

Asbestos fibers break into tiny dust particles that can stick to clothes and may be inhaled or swallowed.  Inhalation of fibers can cause caners of the throat, respiratory, gastrointestinal, and urogenital system except the prostate (emphasis added).  Veterans Benefits Manual, M21-MR, Part IV.ii.2.C.9.bb.  The Board refers to the discussion of the diagnosis and treatment of the Veteran's prostate cancer in 1996.  The attending physician did not note a history of asbestos exposure or provide an opinion on the etiology of the disease.  The physician did note that the Veteran's father and uncle had a history of cancer including prostate cancer.   

As part of the development of a claim for service connection for an upper respiratory disorder, the Veteran was examined by a VA physician in September 2003.   The physician noted the Veteran's report of sputum production, shortness of breath and dyspnea on exertion.  A computed tomography study of the chest showed no definite calicifications which might represent asbestosis.  A pulmonary function test showed airway obstruction and diffusion effect suggesting emphysema.  The physician concluded that the Veteran was likely exposed to asbestos but had no evidence of asbestos induced pulmonary disease and that emphysema was related to tobacco use. 

The Board concludes that service connection for the residuals of prostate cancer from exposure to asbestos is not warranted.  The Veteran's prostate cancer first manifested many years after service.  The Veteran was exposed to asbestos in his military occupation, and he contends that his cancer is related to that exposure.  
The Board acknowledges that the Veteran is competent to report on his symptoms and on the occurrence of events in service.  The Board considered whether the lay evidence constitutes competent and credible evidence of etiology in this particular case.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing the symptoms at the time support at later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2006). 

However, the Veteran has not submitted or identified any credible medical evidence from his medical care providers or other sources that support his contention.  The origin of prostate cancer and asbestos related diseases is a complex matter requiring medical expertise.  Lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  There is no competent medical opinion of record that suggests a relationship of the Veteran's prostate cancer to asbestos exposure, and the Veteran is not competent to do so.  

The Board may not base a decision on its own unsubstantiated medical opinion, but rather may reach a medical conclusion only on the basis of independent medical evidence or adequate quotation from recognized medical treatises.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The Veterans Benefits Manual specifies that that prostate cancer is not related to asbestos exposure, and the Veteran's respiratory examinations show no relationship to asbestos infiltration.  Although the Board need not rely on the Veterans Benefits Manual as a precedential source, the Board concludes that medical information provided in the Manual was obtained from qualified medical sources in the Department of Veterans Affairs and thus warrants probative weight. 

VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

Here, the only evidence suggesting a relationship of prostate cancer to asbestos exposure is the Veteran's own contention which is not competent evidence.  No other competent and credible evidence of record suggests that there may be an association, and the evidence in the Veteran's Benefits Manual is both competent and sufficient to make a decision on the claim.  The Board considered whether the Veteran's testimony that his prostate cancer had metastasized to his whole body warranted a remand for additional current treatment records.  The etiology of the disease and a possible relationship to service is the dispositive issue for determination of service connection, and the current severity of the residuals is not pertinent.  The Veteran did not identify any medical providers who noted or told him that his disease was related to radiation or asbestos exposure.  Therefore, requests for current treatment records and a medical examination and opinion are not required. 

The weight of the credible evidence demonstrates that the Veteran's prostate cancer with residuals limited to erectile dysfunction first manifested many years after service, and is not related to his active service including exposure to radiation and asbestos.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

The petition to reopen a final disallowed claim for service connection for prostate cancer is granted. 

Service connection for residuals of prostate cancer is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


